Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the only antecedent basis for the first occurrence of “the pavers” on line 1 of part (c) of claim 1, and “the tie downs” on line 1 of part (j) of claim 1, is in the preamble of claim 1. Therefore, life and meaning has been breathed into the claim 1 preamble wherein the preamble of claim 1 is being considered part of the claimed combination (see MPEP 2111.02).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach method of anchoring multiple tie-downs of a swimming pool cover which is surrounded by stone or concrete pavers, which includes the method steps of providing a rigid elongated tubular footing member with multiple flange plates and a proximal opening with interior threading; providing a coupling screw having a head section and a threaded section, wherein the threaded section conjugately mates with the interior threading of the proximal opening of the tubular structure; with the method including the steps of drilling a circular paver hole through the paver, excavating a footing pit in the paver substrate, filling the footing pit with poured concrete; and securing the tie downs to the head section of the coupling screw as claimed. The prior art of record does not teach a footing member as claimed which is used with the claimed drilling, excavating and securing steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abraham, Schirm, Waite and Keck teach other ground anchors with flanges which are internally threaded at their proximal ends with a head screwed into the proximal end but do not teach a method of anchoring multiple tie-downs of a swimming pool cover as claimed. Meline, Boulay, Kellner and Tropiano teach other flanged ground anchors with a threaded top end. Hanford, Leuthesser and Goettl teach the use of ground anchors with swimming pools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754